Citation Nr: 1508334	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to July 1966 and from July 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issues on appeal for additional development in September 2013 and July 2014.


FINDINGS OF FACT

1.  A chronic right knee disability was not manifest during active service, arthritis of the right knee was not identified within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative joint disease of the right knee is a result of his active service.

2.  A chronic left knee disability was not manifest during active service, arthritis of the left knee was not identified within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative joint disease and meniscal tear of the left knee is a result of his active service.






	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A chronic left knee disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2008.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claims.  The Veteran was notified of the records VA obtained, of the efforts made to obtain records, of the action to be taken by VA with respect to the claims, and that he was ultimately responsible for providing evidence in support of his claims.  The development requested on remand in September 2013 and July 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  The presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); 38 U.S.C.A. § 1153 (West 2002). 

Certain chronic diseases, such as degenerative joint disease (as arthritic disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has right and left knee disabilities as a result of active service.  In statements in support of his claims he reported having had knee injuries during service and having had knee problems that continued after service.  

Service treatment records show that a June 1962 enlistment examination revealed a normal clinical evaluation of the lower extremities.  In his report of medical history the Veteran denied having had any history of trick or locked knee.  A March 1963 report noted he sustained an injury to the right knee after falling on ice.  An examination revealed a superficial abrasion to the shin with no swelling, deformity, or limitation of motion.  Records dated in August 1964 noted he complained about a right knee injury after playing basketball.  An examination revealed no swelling, crepitation, or point tenderness.  An X-ray study of the left tibia in May 1966 revealed no bony abnormality.  A June 1966 separation examination revealed a normal clinical evaluation of the lower extremities.  In his report of medical history the Veteran noted a history of trick or locked knee.  The examiner noted that the reference to a locked right knee pertained to knee stiffness with treatment in 1963 and some recurrence, but no further treatment, complications, or sequelae.  

A subsequent June 1967 enlistment examination revealed a normal clinical evaluation of the lower extremities.  In his report of medical history the Veteran noted a history of trick or locked knee.  The examiner noted that he hurt his knee in 1959 and that he reported having not trouble since then.  An October 1969 medical board examination revealed a normal clinical evaluation of the lower extremities.  In his report of medical history the Veteran denied having had any history of trick or locked knee.  

Records, presumably created in 1969 based upon reference to the Veteran's age, noted he complained of pain to the medial aspect of the left tibia not apparently related to activity.  The examiner also noted the Veteran had a history of an old knee injury playing football in high school.  An examination revealed full range of knee motion without effusion.  There was 1+ medial collateral ligament laxity with a negative drawer sign.  The diagnoses included old left medial collateral ligament tear, probable meniscus tear, and rule out periostitis of the left tibia.  A December 1969 report noted the Veteran had ultrasound treatments for periostitis.  

Private treatment records show the Veteran underwent arthrotomy, medial meniscectomy, to the left knee in January 1979 (references to 1978 appear to be erroneous).  No opinions as to etiology were provided.

A July 2002 VA examination report noted the Veteran was working as a professional golfer and that he complained of intermittent left knee pain and locking since 1979.  He reported working on a golf course and that he had left and right knee pain with a lot of walking.  The examiner's diagnoses included left knee status post injury with internal derangement, arthrotomy, and meniscectomy with well-healed scars, limited motion, and degenerative changes and right knee strain with limited motion and degenerative changes.  

VA treatment records dated in May 2007 noted the Veteran complained of right knee pain and swelling without trauma.  It was noted he was a golfer with a lot of kneeling.  A July 2007 report included a diagnosis of bilateral knee osteoarthritis.  Records dated in May 2008 noted he had a history of multiple trauma to the left knee and four surgeries.

VA examination in December 2013 included diagnoses of degenerative joint disease of the bilateral knees with a date of diagnosis in July 2002 and left medial meniscus tear with a date of diagnosis in December 1978.  The examiner specifically found that the Veteran did not have a left knee disability prior to active duty.  It was noted he had a possible medial collateral ligament strain in 1959 while playing football in high school which resolved.  As rationale the examiner stated that service treatment records presumably dated in 1969 indicated that there was an injury to the medial collateral ligament ("MCL old") and a "probable meniscus tear," but that there was no evidence of a meniscus tear occurring while in high school or at any time prior to entering military service in 1962 and no evidence of a left knee abnormality on the 1969 examination.

In his December 2013 report and in a September 2014 addendum, the examiner noted a review of medical history revealed that the Veteran had a left knee injury playing football in 1959 which resolved without sequelae.  It was further noted that no joint abnormality was found at his initial entrance examination in June 1962 and that he fell on ice and abraided his right knee in March 1963 and injured his right knee in July 1964 playing basketball.  Both injuries were noted to have resolved within two to three days with no sequelae.  The examiner found he had no injury to the left knee during military service and noted that he had continued to play basketball during his second active duty period.  He reported no knee symptoms or problems upon separation examination in June 1966, upon his June 1967 entrance examination, during his October 1969 medical board examination, or upon VA examination in 1971.  The examiner stated the Veteran had been unclear as to when he started having persistent knee problems, but that from the medical record his intermittent left knee pain and locking most likely began in 1978.  It was further noted that the Veteran had been a teaching golf professional from the 1970's until October 2011, and that during this time he played a great deal of golf.  The examiner subsequently noted that in a right handed golfer, like the Veteran, there was a great amount of torque pressure generated in the left knee with the swing follow through, which was a risk factor for an injury to the left knee such as a meniscus tear.

The examiner found that it was less likely that right or left knee disabilities were incurred in or caused by a claimed in-service injury or event.  It was noted that the Veteran's reported history of left knee symptoms was considered, but that he did not have a reported injury to the left knee while in military service and there was no evidence of arthritis of the right or left knees in the first year after service.  The first evidence of a left knee problem was found to have been in 1978, and the meniscus tear of the left knee at that time did not date from any event in service.  The September 2014 addendum report noted the undated clinical record referring to an old meniscal tear was reviewed, but that there was insufficient clinical evidence at that time other than the old MCL tear with 1+ laxity which was less likely than not aggravated during military service.  The examiner further found that the Veteran did not have the onset of right knee pain until after the onset of his left knee pain in 1978, and the onset of pain sometime after 1978 was not consistent with the natural progression of his minor injuries of the right knee in 1963 and 1964 which would not be expected to result in arthritis 15 years later.

At the outset, there was some question as to whether the Veteran had left knee disability prior to entering service.  There are references to him sustaining an injury in 1959.  No left knee problems were identified during the Veteran's initial entrance examination.  Similarly, despite referencing a history of knee problems, and giving a history of injury in 1959, there were no findings of left knee dysfunction at the June 1967 entrance examination.  Coupled with the findings of the February 2013, the Board finds there to be insufficient evidence to rebut the presumption of soundness.  The Veteran did not have a left knee disability prior to entering service.  Consideration of the claim will therefore be under the theory of direct service connection as provided by 38 U.S.C.A. § 1110 and not aggravation as provided by 38 U.S.C.A. § 1153.

In this regard, based upon the evidence of record, the Board finds that chronic right and left knee disabilities were not manifest during active service, and that arthritis of the right and left knees were not identified within a year of service discharge.  The preponderance of the evidence fails to also establish that the Veteran's diagnosed degenerative joint disease of the right knee and degenerative joint disease and meniscal tear of the left knee are a result of his active service.  The December 2013 and September 2014 VA opinions are persuasive that there was no evidence or a left knee injury in service, and that right knee injuries in service were acute disorders that were resolved upon discharge from service.  The opinions are shown to have been based upon a thorough examination, to have included review and consideration of the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  



The Veteran contends that he had knee problems that continued after his discharge from active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis and medial collateral ligament tears are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board acknowledges that the Veteran is competent to report symptoms such as knee pain, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating knee disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the medical opinions of record.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the claims.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


